ORDER

This Court having considered the Joint Petition for Indefinite Suspension by Consent filed herein pursuant to Maryland Rule 16-772, it is this 9th day of July, 2013,
ORDERED, by the Court of Appeals of Maryland, that Dustin Paul Davis be, and he hereby is, indefinitely suspended by consent from the practice of law in the State of Maryland, and it is further
ORDERED, that the Clerk of this Court shall strike the name of Dustin Paul Davis from the register of attorneys in this Court, and shall certify that fact to the Client Protection Fund of Maryland and the clerks of all judicial tribunals in this State pursuant to Maryland Rule 16-772(d); and it is further
ORDERED, that the Respondent’s reinstatement be conditioned expressly, in addition to the requirements provided in the Maryland Lawyers’ Rules of Professional Conduct, on the results of an independent evaluation of Respondent’s fitness to practice law performed by a forensic psychiatrist chosen by Bar Counsel.